Robinson, J.
x\ppellants sued appellees in the Howard Circuit Court, and, after the issues were formed, a record *222entry shows the cause was transferred to the Howard Superior Court, in which last named court there was a trial and judgment. Appellee has directed our attention to the fact that the transcript nowhere contains the certificate of the clerk of the Howard Circuit Court authenticating the transcript of the proceedings in that court. At the close of the transcript are two certificates of the clerk of the Howard Superior Court, but these can certify only proceedings had in that court. Por want of a certificate of the clerk of the Howard Circuit Court, the appeal must be dismissed. Acts 1897 p. 20, §10. Garrigus v. Board, etc., 22 Ind. App. 303; Western Union Tel. Co. v. Todd, 22 Ind. App. 701.
Appeal dismissed.